 Case 3:21-cr-02086-JLS Document 18 Filed 08/25/21 PageID.57 Page 1 of 1



 1
 2
 3
 4
 5                        UNITED STATES DISTRICT COURT
 6                     SOUTHERN DISTRICT OF CALIFORNIA
 7
 8   UNITED STATES OF AMERICA,                 CASE NO.: 21CR2086-JLS
 9                      Plaintiff,             Hon. Janis L. Sammartino
                                               Courtroom 4D
10         v.
                                               ORDER TO CONTINUE MOTION
11   MARIA PONCE-MEDINA                        HEARING/TRIAL SETTING
12                      Defendants.
13
14         Upon motion of the Defendant and good cause appearing, IT IS HEREBY
15   ORDERED that the Motion Hearing/ Trial Setting currently set for August 27,
16   2021, be continued to September 24, 2021, at 1:30 p.m. Defendant shall file an
17   acknowledgment of the new hearing date by September 10, 2021.
18         For the reasons set forth in the joint motion, the Court finds that the ends of
19
     justice will be served by granting the requested continuance, and these outweigh
20
     the interests of the public and the defendant in a speedy trial. Accordingly, the
21
     delay occasioned by this continuance is excludable pursuant to 18 U.S.C. §
22
     (h)(7)(A) as well as § 3161(h)(1)(D).
23
           SO ORDERED.
24
     Dated: August 25, 2021
25
26
27
28
                                               1                           21CR2086-JLS
